Name: COUNCIL REGULATION (EEC) No 2106/93 of 22 July 1993 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (third series 1993), and amending the Council Regulations (EEC) No 3913/92 and (EEC) No 3914/92, opening and providing for the administration of Community tariff quotas for certain agricultural, chemical and industrial products
 Type: Regulation
 Subject Matter: industrial structures and policy;  chemistry;  tariff policy
 Date Published: nan

 31 . 7. 93 Official Journal of the European Communities No L 191 /15 COUNCIL REGULATION (EEC) No 2106/93 of 22 July 1993 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (third series 1993), and amending the Council Regulations (EEC) No 3913/92 and (EEC) No 3914/92, opening and providing for the administration of Community tariff quotas for certain agricultural , chemical and industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the benefit of this quota should be extended to other import needs and the description of this quota should consequently be amended ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community ; whereas, to ensure the efficiency of a common adminis ­ tration of these quotas, there is no reasonable obstacle to authorizing the Member States to draw from the quota ­ volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas production in the Community of certain agricul ­ tural and industrial products will remain in the course of the second half of 1993 and of the first half of 1994, unable to meet the specific requirements of the user industries in the Community supplies of products of this type will depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourble terms ; whereas Community tariff quotas at zero duty should therefore be opened within the limtis of appropriate volumes for a period from 1 July 1993, and as appropriate, until 31 December 1993 or until 30 June 1994, taking account of the need not to disturb the markets for such products nor the starting out or development of Community production ; Whereas it is necessary, in particular, to ensure for all Community imports equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion fo the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quantities drawn by that economic union may be carried out by any one of its members, Whereas by Regulation (EEC) No 3913/92 ('), the Council opened, for 1993, Community tariff quotas for certain industrial products, and in particular ferro-chromium containing by weight more than 6 % of carbon (order No 09.2711 ); HAS ADOPTED THIS REGULATION : Whereas current economic data suggest that Community demand for non-Community imports of the product in question could in the course of the year exceed the volume laid down in the above Regulation ; whereas the same is true of synthetic poly-alpha-olefin ; whereas the volume of the quota in question should therefore be increased : Article 1 Whereas by Regulation (EEC) No 3914/92 (2) the Council opened, for 1993, a Community tariff quota for certain types of mushroom ; 1 . From 1 July and as appropriate until 31 December 1993 or 30 June 1994, the duties applicable to imports of the following products shall be suspended at the levels and up to the limits of the Community tariff quotas shown below : (') OJ No L 395, 31 . 12 . 1992, p . 8 . (2) OJ No L 395, 31 . 12. 1992, p . 12 . 31 . 7. 93No L 191 /16 Official Journal of the European Communities Order No CN code (') Description Amount of quota (in tonnes) Quota duty (%) Date of expiry 09.2701 ex 0301 92 00 Eels (Anguilla spp.), live, fresh, chilled or 5 000 0 30. 6.1994 ex 0302 66 00 frozen, intended for processing by curing or ex 0303 76 00 skinning enterprises or for use in the industrial manufacture of products falling within CN code 1604(a) 09.2829 ex 3823 90 98 Solid extract of the residual insoluble in 600 0 31 . 12 . 1993 aliphatic solvents obtained during the extrac ­ tion of rosin from wood, having the following characteristics :  a resin acid content by weight not excee ­ ding 30 %  and acid number not exceeding 110 and  a melting point of not less than 100 °C 09.2857 ex 2902 90 90 Diisopropylnaphtalene, mixed isomers 500 0 31.12.1993 09.2859 ex 2909 49 90 2,2 isopropylidene bis(/&gt;-phenyleneoxydietha- 550 0 31.12.1993 nol) solid form 09.2861 ex 2916 14 00 Isopropylidene-bis( £-phenoxyethyl) dimethac- 175 0 31.12.1993 rylate) (') See Taric codes in the Annex . (a) The end-use of this product will be monitored in accordance with the relevant Community provisions . 2. For order No 09.2711 , the table in Article 1 ( 1 ) of Regulation (EEC) No 3913/92 is hereby replaced by the following table : Order No CN code Description Quota volume . (tonnes) Quota duty (%) Quota period 09.2711 7202 41 90 Ferro-chromium containing by weight more 550 000 0 from 1 January to than 6 % of carbon 31 December 1992 3. For order No 09.2849, the table in Article 1 ( 1 ) of Regulation (EEC) No 3914/92 is hereby replaced by the following table : Order No CN code (') Description Quota volume (tonnes) Quota duty (%) Quota period 09.2849 ex 0710 80 60 Mushrooms of the species Auricularia poly- 410 0 from 1 January to tricha steamed or boiled, cut into strips of a 31 December 1993 width of 6 mm or more but not more that 8 mm, for the manufacture of prepared meals (a) (') See Taric codes in Annex. (a) Checks on use for this specific purpose shall be carried out under the relevant Community provisions. 31 . 7 . 93 Official Journal of the European Communities No L 191 / 17 Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer submits a product covered by this Regulation for release for free ciruclation in a Member State , applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs autho ­ rities, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requi ­ rements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order to the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation, to the extent that the avai ­ lable balance so permits . If a Member State does not use a drawing in full, it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the iquotas for as long as the balance of the relevant quota volume so permits . Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 22 July 1993 . For the Council The President M. OFFECIERS-VAN DE WIELE No L 191 / 18 Official Journal of the European Communities 31 . 7 . 93 ANNEX Taric codes Order No CN codes Taric codes 09.2701 ex 0301 92 00 0301 92 00*10 ex 0302 66 00 0302 66 00*10 ex 0303 76 00 0303 76 00*10 09.2829 ex 3823 90 98 3823 90 98*50 09.2849 ex 0710 80 60 0710 80 60*10 09.2857 ex 2902 90 90 2902 90 90*80 09.2859 ex 2909 49 90 2909 49 90*10 09.2861 ex 2916 14 00 2916 14 00*20